         Case 4:19-cr-00675-DPM Document 14 Filed 12/20/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

V.                                NO. 4:19-CR-675-DPM-1

JACKSON ROE                                                                  DEFENDANT

                                          ORDER

       Pending before the Court are the Government’s motion to revoke pretrial release

(Docket entry #10) and amended motion to revoke pretrial release (#13). The

Government contends that Mr. Roe violated a condition of his release by killing a

venomous snake officers discovered during the search of his house. Notably, the snake (a

green mamba) was not on an endangered species list, and Wildlife Officer Bland testified

that it was not a violation of federal law for Mr. Roe to own the snake. Nonetheless, the

snake obviously presented a danger to pretrial officers making home visits. As Officer

Bland testified, a bite from the snake is so deadly that it would offer just a thirty-minute

window for seeking treatment, and the closest cache of anti-venom for this snake is in

Memphis, Tennessee.

       One of the conditions of Mr. Roe’s release was for him to find new homes for his

two venomous snakes—the green mamba and a Gaboon viper. With Officer Bland’s help,

the viper was placed at the Little Rock Zoo, but the Zoo declined to take the mamba due

to the lack of available anti-venom in Little Rock. A zoo in Kentucky did agree to accept

the mamba, but there were significant hurdles in legally transporting the snake.
         Case 4:19-cr-00675-DPM Document 14 Filed 12/20/19 Page 2 of 3




       It is undisputed that Mr. Roe did not “re-home” the mamba. After he and his father

tried unsuccessfully to lure the snake from its terrarium into a bag for transport, they

determined that euthanasia was the better option and killed the snake.

       After considering the testimony presented by Agent Bland and Mr. Roe’s father

and after hearing argument of counsel at the December 20 revocation hearing, the Court

finds that Mr. Roe did not intentionally violate the explicit conditions of his release when

he euthanized the green mamba rather finding it a new home.

       In addition to citing the demise of the snake as cause to revoke pretrial release,

Assistant United States Attorney Erin O’Leary also cited Mr. Roe’s lack of adequate

communication with his pretrial services officer about his mental health treatment.

Further, Ms. O’Leary raised concerns about the placement of Mr. Roe’s firearms at his

parents’ home, given that the Defendant spends significant time at their house. Ms.

O’Leary also requested that Mr. Roe surrender of the mamba’s corpse to Officer Bland.

       The presence of the mamba, while alive, prohibited the pretrial officer from

readily going into Mr. Roe’s home, where his medications are kept. Now that the snake is

dead, there should not be a further impediment to pretrial officers’ accessing Mr. Roe’s

home. And, since the Government filed its motion to revoke, Mr. Roe has given his

pretrial officer documentation from his treating doctor about his mental health treatment

and medications.

       Mr. Roe still had the green mamba’s remains at the time of the hearing, but he

agreed to surrender the dead snake to Agent Bland at a mutually convenient time. Mr.



                                              2
         Case 4:19-cr-00675-DPM Document 14 Filed 12/20/19 Page 3 of 3




Roe and his father further agreed to place the firearms at issue with Mr. Roe’s lawyer,

Bill James.

       All issues having been resolved, the motions to revoke pretrial release are

DENIED, this 20th day of December, 2019.


                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             3
